Name: 2014/173/CFSP: Political and Security Committee Decision BiH/21/2014 of 18Ã March 2014 on the appointment of the EU Operation Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision BiH/17/2011
 Type: Decision
 Subject Matter: Europe;  European construction;  EU institutions and European civil service;  defence
 Date Published: 2014-03-29

 29.3.2014 EN Official Journal of the European Union L 95/29 POLITICAL AND SECURITY COMMITTEE DECISION BiH/21/2014 of 18 March 2014 on the appointment of the EU Operation Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision BiH/17/2011 (2014/173/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on a European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the appointment of the EU Operation Commander. (2) On 14 January 2011, the Political and Security Committee adopted Decision BiH/17/2011 (2) appointing Deputy Supreme Allied Commander for Europe (DSACEUR) General Sir Richard SHIRREFF as EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. (3) NATO has decided to appoint General Sir Adrian BRADSHAW as DSACEUR to replace General Sir Richard SHIRREFF. The assignment of General Sir Adrian BRADSHAW begins on 28 March 2014. General Sir Adrian BRADSHAW should also replace, as from that date, General Sir Richard SHIRREFF in his capacity as EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. (4) Decision BiH/17/2011 should therefore be repealed. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. (6) On 12 and 13 December 2002, the Copenhagen European Council adopted a declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those Member States of the Union which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 General Sir Adrian BRADSHAW is hereby appointed EU Operation Commander for the European Union military operation in Bosnia and Herzegovina as from 28 March 2014. Article 2 Decision BiH/17/2011 is hereby repealed. Article 3 This Decision shall enter into force on 28 March 2014. Done at Brussels, 18 March 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 252, 28.7.2004, p. 10. (2) Political and Security Committee Decision BiH/17/2011 of 14 January 2011 on the appointment of an EU Operation Commander for the European Union military operation in Bosnia and Herzegovina (OJ L 18, 21.1.2011, p. 41).